Citation Nr: 1739826	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-37 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right shoulder instability prior to September 22, 2009, and from May 1, 2010 to January 16, 2017.  

2.  Entitlement to a rating in excess of 20 percent for left shoulder instability prior to September 22, 2009, and from May 1, 2010 to January 16, 2017.  

3.  Entitlement to a rating in excess of 30 percent for right humerus disability from January 16, 2017.  

4.  Entitlement to a rating in excess of 20 percent for left humerus disability from January 16, 2017.  

5.  Entitlement to a rating in excess of 20 percent for right shoulder limitation of motion (shoulder disability) from January 16, 2017.  

6.  Entitlement to a rating in excess of 20 percent for left shoulder limitation of motion (shoulder disability) from January 16, 2017.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 2000 until June 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded this claim in January 2016 and September 2016.  The claim has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  Prior to September 22, 2009, and from May 1, 2010 to February 4, 2016, the Veteran's right shoulder instability manifested with instability, pain, weakness, incoordination, and the functional equivalent of limitation midway between side and shoulder level.  

3.  Prior to September 22, 2009, and from May 1, 2010 to February 4, 2016, the Veteran's left shoulder instability manifested with instability, pain, weakness, incoordination, and the functional equivalent of limitation midway between side and shoulder level.  

4.  From February 4, 2016, his right humerus disability manifested with frequent recurrent episodes of dislocation.  

5.  Prior to January 16, 2017, his left humerus disability manifested with infrequent recurrent episodes of dislocation.  

6.  From January 16, 2017, his left humerus disability manifested with frequent recurrent episodes of dislocation.  

7.  From February 4, 2016, his right shoulder disability manifested with the functional equivalent of a limitation midway between side and shoulder level.  

8.  From February 4, 2016, his left shoulder disability manifested with the functional equivalent of a limitation midway between side and shoulder level.  


CONCLUSIONS OF LAW

1.  Prior to September 22, 2009, and from May 1, 2010 to February 4, 2016, the criteria for a rating in excess of 30 percent for right shoulder instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.56, 4.71a, 4.73, Diagnostic Code (DC) 5203-5201 (2016).

2.  Prior to September 22, 2009, and from May 1, 2010 to February 4, 2016, the criteria for a rating in excess of 20 percent for left shoulder instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.56, 4.71a, 4.73, Diagnostic Code (DC) 5203-5201 (2016).  

3.  From February 4, 2016, the criteria for a rating in excess of 30 percent for right humerus disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.56, 4.71a, 4.73, Diagnostic Code (DC) 5202(2016).

4.  From February 4, 2016, the criteria for a rating in excess of 20 percent for left humerus disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.56, 4.71a, 4.73, Diagnostic Code (DC) 5202(2016).

5.  From February 4, 2016, the criteria for a rating in excess of 30 percent for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.56, 4.71a, 4.73, Diagnostic Code (DC) 5201(2016).

6.  From February 4, 2016, the criteria for a rating in excess of 20 percent for left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.56, 4.71a, 4.73, Diagnostic Code (DC) 5201(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  

The Veteran's bilateral shoulder instability was previously rated as multidirectional instability under DC 5203-5201.   An April 2017 rating decision terminated the instability ratings and granted two separate ratings for each shoulder.  The right shoulder is currently rated at 20 percent under DC 5201 and 30 percent under DC 5202.  The left shoulder is currently rated at currently rated at 20 percent under DC 5201 and 20 percent under DC 5202.  

Under DC 5201, limitation of motion to shoulder level warrants a 20 percent rating, a limitation midway between side and shoulder level warrants a 30 percent rating  for the dominant arm and a 20 percent rating for the non-dominant arm, and a limitation of motion to 25 degrees in the warrants a 40 percent rating for the dominant arm and a 30 percent rating for the non-dominant arm.  38 C.F.R. § 4.71a, DC 5201.  

Under DC 5202, malunion of the humeral head with moderate deformity warrants a 20 percent rating, and a marked deformity warrants a 30 percent rating in the for the dominant arm and a 20 percent rating for the non-dominant arm.  Recurrent dislocation of the scapulohumeral joint with infrequent recurrent episodes of dislocation warrants a 20 percent rating, and frequent recurrent episodes of dislocation warrants a 30 percent rating for the dominant arm and a 20 percent rating for the non-dominant arm.  Fibrous union of the humerus warrants a 50 percent rating for the dominant arm and a 40 percent rating for the non-dominant arm.  Nonunion of the humerus (false flail joint) warrants a 60 percent rating for the dominant arm and a 50 percent rating for the non-dominant arm.  Loss of head of humerus (flail shoulder) warrants a 80 percent rating for the dominant arm and a 70 percent rating for the non-dominant arm.  38 C.F.R. § 4.71a, DC 5202.  

Under DC 5203, malunion or impairment of function of the clavicle warrants a 10 percent rating, nonunion without loose movement warrants a 10 percent rating, nonunion with loose movement warrants a 20 percent rating, and dislocation warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5203.  




Right Shoulder

The Veteran's right shoulder disability was previously rated as multidirectional instability under DC 5203-5201.  It is currently rated at 20 percent under DC 5201 for limitation of motion and 30 percent under DC 5202 for impairment of the humerus.  

The Veteran's right shoulder demonstrated an abnormal range of motion throughout the appeal period.  In August 2009, his right flexion was to 180 degrees, abduction to 105 degrees, internal rotation to 60 degrees, and external rotation to 60 degrees, with objective evidence of pain after repetitive use.  In January 2011, his right flexion was to 100 degrees, abduction to 111 degrees, internal rotation to 35 degrees, and external rotation to 8 degrees, with objective evidence of pain.  In addition, there was objective evidence of pain after repetitive use.  The February 2016 examination showed his right flexion was to 125 degrees, abduction to 125 degrees, internal rotation to 65 degrees, and external rotation to 65 degrees.  There was evidence of pain on all range of motion measurements that caused functional loss.  In January 2017, his right flexion was to 70 degrees, abduction to 60 degrees, internal rotation to 30 degrees, and external rotation to 50 degrees, with pain on all range of motion measurements that caused functional loss.  

Based on the record, the Board finds that prior to September 22, 2009, and from May 1, 2010 to February 4, 2016, a 30 percent is appropriate rating for shoulder instability; and from February 4, 2016, a 30 percent rating is appropriate for the Veteran's right humerus disability and a 30 percent rating is appropriate for the Veteran's right shoulder disability.  February 4, 2016 is the earliest it is factually ascertainable that an increase is warranted.  Assigning any date prior would be an exercise in speculation.  

In the time period prior to September 22, 2009, and from May 1, 2010 to February 4, 2016, the Veteran's shoulder instability manifested with a limitation midway between side and shoulder level.  At the August 2009 examination, the Veteran had instability, tenderness, weakness, and guarding in his right shoulder, and he reported episodes of dislocation several times a week.  In January 2011, he was unable to raise his right arm above shoulder level without significant objective evidence of pain.  Although he had good motion with passive movements below shoulder level, he had objective painful motion.  The examiner found objective evidence of mild crepitus, pain at rest, and guarding.  He stated that he had daily flare-ups with severe constant pain.  In addition, the Veteran reported deformity, giving way, instability, pain, weakness, incoordination, and decreased speed of joint motion.  The record does not reflect that a higher rating is warranted because his right shoulder instability did not demonstrate a limitation of motion to 25 degrees.  Accordingly, a 30 percent is appropriate rating for shoulder instability prior to September 22, 2009, and from May 1, 2010 to February 4, 2016.  

However, the February 2016 examination showed an increase in severity and the necessity to grant separate ratings for limitation of motion and impairment of the humerus.  

For his humerus disability, in the February 2016, the Veteran had frequent episodes of subluxation in his right shoulder.  The Veteran stated he had spasms and numbness.  In January 2017, the examiner found that he had frequent episodes of subluxation with guarding of all arm movement.  He reported flare-ups that resulted in decreased range of motion and dislocations at rest.  In addition, the Veteran did not perform repetitive use testing due to pain and fear of repeat dislocation.  The examiner found his range of motion loss was due pain and fear of repeated dislocations.  

For his shoulder disability, in the February 2016, the examiner found the Veteran was limited by reaching overhead, pushing, lifting, and carrying heavy objects.  There was objective evidence of pain with weight bearing and that pain significantly limited his functional ability with repeated use over time.  In January 2017, the examiner found his range of motion left him unable to perform heavy overhead lifting or sustained overhead work.  He also had mild tenderness in the right deltoid muscle.  In addition, the examiner added that his range of motion measurements were of limited value because he resisted motion in a jerking fashion, which was inconsistent with his underlying shoulder pathology.  

Thus, from February 2016, his right shoulder disability demonstrated limitation midway between side and shoulder level and his right humerus disability demonstrated frequent recurrent episodes of dislocation.  

The Board considered whether functional loss due to flare-ups of pain, spasms, numbness, and tenderness warranted an even higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The record shows he was having difficulty with overhead lifting or sustained overhead work, along with other functional loss due to pain, weakness and tenderness, but there is no evidence to suggest that his functional loss ever resulted in a limitation of motion to 25 degrees, or in a close approximation to this level of loss, which is required for the next higher rating.  38 C.F.R. §§ 4.40, 4.71a, DCs 5201, 5202; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, any functional loss as listed is encompassed within his ratings under DCs 5201, 5202.  

Left Shoulder

The Veteran's left shoulder demonstrated an abnormal range of motion throughout the appeal period.  In August 2009, his left flexion was to 180 degrees, abduction to 105 degrees, internal rotation to 60 degrees, and external rotation to 60 degrees, with objective evidence of pain after repetitive use.  In January 2011, his left flexion was to 74 degrees, abduction to 112 degrees, internal rotation to 38 degrees, and external rotation to 39 degrees, with objective evidence of pain.  In addition, there was objective evidence of pain after repetitive use.  The March 2016 examination showed his left flexion was to 125 degrees, abduction to 125 degrees, internal rotation to 65 degrees, and external rotation to 65 degrees.  There was evidence of pain on all range of motion measurements that caused functional loss.  In January 2017, his left flexion was to 120 degrees, abduction to 100 degrees, internal rotation to 70 degrees, and external rotation to 80 degrees. 

Based on the record, the Board finds that prior to ember 22, 2009, and from May 1, 2010 to February 4, 2016,, a 20 percent is appropriate rating for left shoulder instability; and since February 4, 2016, a 20 percent rating is appropriate for the Veteran's left humerus disability and a 20 percent rating is appropriate for the Veteran's left shoulder disability.  February 4, 2016 is the earliest it is factually ascertainable that an increase is warranted.  Assigning any date prior would be an exercise in speculation.  

In the time period prior to September 22, 2009, and from May 1, 2010 to February 4, 2016, the Veteran's shoulder instability manifested with a limitation midway between side and shoulder level.  At the August 2009 examination, he had instability, tenderness, weakness, and guarding in his left shoulder, and he reported episodes of dislocation several times a week.  The examiner found that he experienced significant effects from his disability in his daily activities and at his job as a cook.  In January 2011, the examiner found objective evidence of pain at rest, weakness, and guarding.  He was unable to raise his left arm above shoulder level without significant objective evidence of pain.  The Veteran reported daily episodes of dislocation.  He also stated that he had flare-ups with severe constant pain up to three days.  The Veteran reported deformity, giving way, instability, pain, weakness, incoordination, and decreased speed of joint motion.  The record does not reflect that a higher rating is warranted because his left shoulder instability did not demonstrate a limitation of motion to 25 degrees.  Accordingly, a 20 percent is appropriate rating for shoulder instability prior to September 22, 2009, and from May 1, 2010 to February 4, 2016.  

However, the February 2016 examination showed an increase in severity and the necessity to grant separate ratings for limitation of motion and impairment of the humerus.  

For his humerus disability, in the February 2016, the evidence showed the Veteran had infrequent episodes of subluxation in his left shoulder.  He reported functional loss that affected his ability to lift overhead and reach, and experiencing less movement than normal.  Pain significantly limited his function ability with repeated use over time.  The examiner determined the Veteran was limited by reaching overhead, pushing, lifting, and carrying heavy objects.  In January 2017, the examiner found that he had frequent episodes of subluxation with guarding of all arm movement.  He reported flare-ups that resulted in decreased range of motion affecting physical activities, pain, stiffness, and loss of sensitivity.  The Veteran stated he had spasms and numbness.  

For his shoulder disability, in the February 2016, the examiner found objective evidence of pain with weight bearing and that pain significantly limited his functional ability with repeated use over time.  In January 2017, he had frequent episodes of subluxation with guarding of all arm movement.  Repetitive use testing showed a significant loss in flexion and internal rotation but his other measurements stayed the same.  After repetitive use testing, flexion decreased from 120 degrees to 90 degrees and internal rotation decreased from 70 degrees to 10 degrees.  Pain, weakness, fatigability, and incoordination significantly limited his function ability with repeated use over time.  The examiner added that his range of motion measurements were of limited value because he resisted motion in a jerking fashion, which was inconsistent with his underlying shoulder pathology.  

Thus, from February 2016, his left shoulder disability demonstrated limitation midway between side and shoulder level.  Although his left humerus disability increased from infrequent recurrent episodes of dislocation in February 2016 to frequent recurrent episodes in January 2017, the rating of 20 percent remains appropriate because these are non-dominant extremities.  

The Board considered whether functional loss due to flare-ups of pain, spasms, and tenderness warranted an even higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The record shows he was having difficulty reaching overhead, pushing, lifting, and carrying heavy objects, along with other functional loss due to pain, weakness, fatigability, and incoordination, but there is no evidence to suggest that his functional loss ever resulted in a limitation of motion to 25 degrees, or in a close approximation to this level of loss, which is required for the next higher rating.  38 C.F.R. §§ 4.40, 4.71a, DCs 5201, 5202; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, any functional loss as listed is encompassed within his ratings under DCs 5201, 5202.  

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).









ORDER

Prior to September 22, 2009, and from May 1, 2010 to February 4, 2016, a rating in excess of 30 percent for right shoulder instability is denied.

Prior to September 22, 2009, and from May 1, 2010 to February 4, 2016, a rating in excess of 20 percent for left shoulder instability is denied.

From February 4, 2016, a rating in excess of 30 percent for right humerus disability is denied.

From February 4, 2016, a rating in excess of 20 percent for left humerus disability is denied.

From February 4, 2016, a rating in excess of 30 percent for right shoulder disability is denied.

From February 4, 2016, a rating in excess of 20 percent for left humerus disability is denied.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


